DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-13 are pending:
		Claims 1-13 are rejected. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-076198, filed on 04/11/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the treatment of adjusting the pH is continuously performed during the treatment of the water to be treated” in lines 1-3. It is not clear if the claim is only limited to continuously adjusting when the pH adjustment step is done therefore not required if the inactivating step is performed. In interest of advancing prosecution, it is interpreted that the step is required. 
Claim 5 recites “wherein the treatment of adjusting the pH is intermittently performed during the treatment of the water to be treated” in lines 1-3. It is not clear if the claim is only limited to 
Claim 6 recites “wherein: in the nitrification treatment step, at least the treatment of adjusting the pH is performed; and the treatment of adjusting the pH is a treatment of adjusting the pH of the water to be treated to pH 8.5 or more and pH 9.5 or less” in lines 2-5. It is not clear if the claim is only limited to pH 8.5-9.5 when the pH adjustment step is done therefore not required if the inactivating step is performed. In interest of advancing prosecution, it is interpreted that the step is required. 
Claim 7 recites “wherein the inactivating operation is an operation of bringing the microbial sludge into contact with an acid, an alkali, an organic solvent, a bactericide, a hypertonic solution, an ammonia solution, or a nitrous acid solution, or subjecting the microbial sludge to heat sterilization, radiation sterilization, gaseous sterilization, or physical sterilization” in lines 1-5. It is not clear if the claim is only limited to bringing the microbial sludge into contact with an acid, an alkali, an organic solvent, a bactericide, a hypertonic solution, an ammonia solution, or a nitrous acid solution, or subjecting the microbial sludge to heat sterilization, radiation sterilization, gaseous sterilization, or physical sterilization when the inactivating step is performed therefore not required if the pH adjustment step is performed. In interest of advancing prosecution, it is interpreted that the step is required. 
Claim 8 recites “wherein: in the nitrification treatment step, at least the treatment of applying an inactivating operation is performed; a production amount of the nitrite nitrogen is adjusted by one or more of adjustment of a biological amount of the microbial sludge to which the inactivating operation is applied, adjustment of intensity of a sterilizing action or bacteriostasis action in the inactivating operation, and adjustment of a time interval of the inactivating operation intermittently performed” in lines 2-9. It is not clear if the claim is only limited to a production amount of the nitrite nitrogen is adjusted by one or more of adjustment of a biological amount of the microbial sludge to 
Claim 9 recites “wherein: the inactivating operation is an operation of subjecting the microbial sludge to heat sterilization; and a heating temperature is 30C or higher and 90C or lower” in lines 1-4. It is not clear if the claim is only limited to heating between 30-90C when the inactivating step is performed therefore not required if the pH adjustment step is performed. In interest of advancing prosecution, it is interpreted that the step is required. 
Claim 10 recites “wherein: the microbial sludge is in a state of being inclusively immobilized in a carrier, or inclusively immobilized on a surface of the carrier; the inactivating operation is an operation of subjecting the microbial sludge to heat sterilization; and a heating temperature is 50C or higher and 70C or lower” in lines 2-7. It is not clear if the claim is only limited to heating between 30-70C when the inactivating step is performed therefore not required if the pH adjustment step is performed. In interest of advancing prosecution, it is interpreted that the step is required. 
Claim 11 recites “wherein: the inactivating operation is an operation of subjecting the microbial sludge to heat sterilization; and a heating time is 1 hour or more and 2 weeks or less” in lines 2-5. It is not clear if the claim is only limited to heating time 1hr to 2weeks when the inactivating step is performed therefore not required if the pH adjustment step is performed. In interest of advancing prosecution, it is interpreted that the step is required. 
Claim 12 recites “wherein, in the nitrification treatment step, the water to be treated is adjusted to a dissolved oxygen concentration set so that a ratio of a concentration of ammoniacal nitrogen to a concentration of nitrite nitrogen is 1:1 to 1:1.5” in lines 1-4. It is not clear how the dissolved oxygen (DO) sets the ratio of ammoniacal nitrogen to nitrite nitrogen since the DO is dependent on the amount of aeration in the system? The claim is further indefinite because it is not 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kazuichi (JP 2014-097478).
	Regarding claim 1, Kazuichi teaches a nitrogen treatment method for biologically treating a nitrogen component contained in wastewater (wastewater treatment method and apparatus for treating nitrogen-containing wastewater by an anaerobic ammonia oxidation reaction) (see ¶1), 
	the method comprising a nitrification treatment step (nitrification step) (see ¶6) of producing nitrite nitrogen by oxidizing ammoniacal nitrogen (nitrification oxidizes ammonia nitrogen to nitrite nitrogen) (see ¶10) contained in water to be treated, using microbial sludge (microbial sludge containing aerobic ammonia oxidizing bacteria in the nitrification tank) (see ¶38 and ¶39), wherein: 

	in the nitrification treatment step, at least one of a treatment of adjusting a pH of the water to be treated to pH 8 or more and pH 10 or less (pH in the nitrification tank adjusted to 6.0-8.5) (see ¶39) and a treatment of applying an inactivating operation for sterilizing microorganisms (optional step) or causing bacteriostasis to the microbial sludge is performed (optional step).  
	Regarding claim 3, Kazuichi teaches the nitrogen treatment method according to claim 1, wherein the microbial sludge is in a state of being inclusively immobilized in a carrier, being inclusively immobilized on a surface of the carrier, being adhesively immobilized to the carrier, or forming granules via self-granulation (granules formed by self-granulation of bacteria) (see ¶56).  
	Regarding claim 12, Kazuichi teaches the nitrogen treatment method according to claim 1, wherein, in the nitrification treatment step, the water to be treated is adjusted to a dissolved oxygen concentration (the diffuser in the nitrification tank controls the dissolved oxygen) (see ¶23) set so that a ratio of a concentration of ammoniacal nitrogen to a concentration of nitrite nitrogen is 1:1 to 1:1.5 (ammonia nitrogen and nitrite nitrogen is 1:1.32) (see ¶29). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuichi (JP 2014-097478) by evidence of Naoki (JP 2006-192391).
	Regarding claim 2, Kazuichi teaches a nitrogen treatment method for biologically treating a nitrogen component contained in wastewater (wastewater treatment method and apparatus for treating nitrogen-containing wastewater by an anaerobic ammonia oxidation reaction) (see ¶1), the method comprising a nitrification treatment step (nitrification step) (see ¶6) of producing nitrite nitrogen by oxidizing ammoniacal nitrogen (nitrification oxidizes ammonia nitrogen to nitrite nitrogen) (see ¶10) contained in water to be treated, using microbial sludge (microbial sludge containing aerobic ammonia oxidizing bacteria in the nitrification tank) (see ¶38 and ¶39), wherein: the microbial sludge is immobilized (aerobic ammonia bacteria are immobilized) (see ¶34); and in the nitrification treatment step, at least one of a treatment of adjusting a pH of the water to be treated to pH 8 or more and pH 10 or less (pH in the nitrification tank adjusted to 6.0-8.5) (see ¶39) and a treatment of applying an inactivating operation for sterilizing microorganisms (optional step) or causing bacteriostasis to the microbial sludge is performed (optional step). 
	While Kazuichi also teaches the carrier filing date is between 5-50% by volume (see ¶57); Kazuichi does not explicitly teach a carrier load of the ammoniacal nitrogen in the nitrification treatment step is set to a high load of 3 kg-N/m3-carrier-day or more and 100 kg-N/m3-carrier-day 3-carrier-day or more and 100 kg-N/m3-carrier-day or less because one of ordinary skill in the art would have optimized the carrier load to maximize the nitrification rate since the nitrification gradually decreases when the carrier load is increased by evidence of Naoki (Naoki, see ¶58 and Fig. 4 shows the relationship between carrier load (x-axis) and the nitrification rate (y-axis)). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuichi (JP 2014-097478) in view of Ho (USPN 6,926,830).
	Regarding claim 4, Kazuichi teaches the nitrogen treatment method according to claim 1, 
	Kazuichi does not teach the treatment of adjusting the pH is continuously performed during the treatment of the water to be treated.  
	In a related field of endeavor, Ho teaches a sequencing batch reactor and process (see Entire Abstract) wherein the control and operation (see C1/L41-46) may be continuous for pH (see C1/L41-46). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pH operation of Kazuichi by selecting a continuous pH operation as disclosed by Ho because it is applying a known technique to a known wastewater treatment system obviously resulting in adjusting the pH of wastewater with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	Regarding claim 5, Kazuichi teaches the nitrogen treatment method according to claim 1.

	In a related field of endeavor, Ho teaches a sequencing batch reactor and process (see Entire Abstract) wherein the control and operation (see C1/L41-46) may be intermittent for pH (see C1/L41-46). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pH operation Kazuichi by selecting an intermittent pH operation as disclosed by Ho because it is applying a known technique to a known wastewater treatment system obviously resulting in adjusting the pH of wastewater with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuichi (JP 2014-097478).
	Regarding claim 6, Kazuichi teaches the nitrogen treatment method according to claim 1, wherein: in the nitrification treatment step, at least the treatment of adjusting the pH is performed (pH is adjusted in the nitrification tank) (see ¶39) (see §112 indefiniteness).
	While Kazuichi teaches pH is 8.5 which overlaps at an end-point of the claimed range (see ¶39), Kazuichi does not teach that the treatment of adjusting the pH is a treatment of adjusting the pH of the water to be treated to pH 8.5 or more and pH 9.5 or less, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the pH of Kazuichi by selecting an end-point of the claimed range because the selection of end point ranges is a prima facia case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuichi (JP 2014-097478) by evidence of Hideyo (JP 2006-088057). 
	Regarding claim 7, Kazuichi teaches the nitrogen treatment method according to claim 1.
	While Kazuichi teaches the inactivating operation is an operation of bringing the microbial sludge into contact with an acid, an alkali, an organic solvent, a bactericide, a hypertonic solution, an ammonia solution, or a nitrous acid solution, or subjecting the microbial sludge to heat sterilization (heat treatment) (see ¶38) (see §112 indefiniteness), radiation sterilization, gaseous sterilization, or physical sterilization, Kazuichi does not teach that said inactivating operation is performed during the nitrification treatment step.
	Regarding claims 7-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nitrification treatment step of Kazuichi by incorporating the inactivating operation during the nitrification treatment step because said inactivating step provides the benefit of selectively eliminating nitrite-oxidizing bacteria (Kazuichi, see ¶38) which is desirable during nitrification so that nitrite-type nitrification is maintained as well as stably and efficiently performing nitrification by evidence of Hideyo (Hideyo, see pg. 5).  
	Regarding claim 8, Kazuichi teaches the nitrogen treatment method according to claim 1.
	While Kazuichi teaches at least the treatment of applying an inactivating operation is performed (treatments which selectively kill bacteria) (see ¶38) (see §112 indefiniteness); a production amount of the nitrite nitrogen (the concentration of nitrite nitrogen is produced in the nitrite-type oxidation reaction) (see ¶27) is adjusted (the method controls the nitrite-type oxidation reaction) (see ¶29) by one or more of adjustment of a biological amount of the microbial sludge to which the inactivating operation is applied (the nitrite-type oxidation can be controlled by adjusting the amount of carrier) (see ¶30) (see §112 indefiniteness), adjustment of intensity of a sterilizing action or bacteriostasis action in the inactivating operation, and adjustment of a time interval of the inactivating operation intermittently performed, Kazuichi does not teach that said inactivating operation is performed during the nitrification treatment step.

	While Kazuichi teaches the inactivating operation is an operation of subjecting the microbial sludge to heat sterilization (heat treatment) (see ¶38) (see §112 indefiniteness); and a heating temperature is 300C or higher and 900C or lower (heat treatment at 50-90oC) (see ¶38) (see §112 indefiniteness), Kazuichi does not teach that said inactivating operation is performed during the nitrification treatment step.
	Regarding claim 10, Kazuichi teaches the nitrogen treatment method according to claim 1.
	While Kazuichi teaches the microbial sludge is in a state of being inclusively immobilized in a carrier (immobilizing cells inside the carrier) (see ¶57), or inclusively immobilized on a surface of the carrier; the inactivating operation is an operation of subjecting the microbial sludge to heat sterilization (heat treatment) (see ¶38) (see §112 indefiniteness); and a heating temperature is 500C or higher and 700C or lower (heat treatment at 50-90oC) (see ¶38) (see §112 indefiniteness), Kazuichi does not teach that said inactivating operation is performed during the nitrification treatment step.
	Regarding claim 11, Kazuichi teaches the nitrogen treatment method according to claim 1.
	While Kazuichi teaches the inactivating operation is an operation of subjecting the microbial sludge to heat sterilization (heat treatment) (see ¶38) (see §112 indefiniteness); and a heating time is 1 hour or more and 2 weeks or less (heat for 2 hours) (see ¶38) (see §112 indefiniteness), Kazuichi does not teach that said inactivating operation is performed during the nitrification treatment step.
  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuichi (JP 2014-097478) in view of Sumino (USPN 5,976,378).
	Regarding claim 13, Kazuichi teaches the nitrogen treatment method according to claim 1.
	Kazuichi does not teach a total nitrogen concentration in the water to be treated which is treated in the nitrification treatment step is 10 mg/L or more and 150 mg/L or less.   

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the total nitrogen concentration of Kazuichi by selecting a total nitrogen within the claimed range as disclosed by Sumino because the selection of overlapping ranges is a prima facie obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP §2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778